Citation Nr: 1829711	
Decision Date: 07/18/18    Archive Date: 07/24/18

DOCKET NO.  15-18 049	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for migraine headaches.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Counsel 







INTRODUCTION

The Veteran served on active duty from August 2003 to November 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2018, the Veteran testified before the undersigned Veterans Law Judge.  


FINDING OF FACT

At his July 2018 hearing, prior to the promulgation of a decision, the Veteran requested withdrawal of his appeal regarding entitlement to an initial compensable rating for migraine headaches.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran has been met regarding entitlement to an initial compensable rating for migraine headaches.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant on record at a hearing.  38 C.F.R. § 20.204.  

In the present case, the Veteran, at his July 2018 hearing, withdrew his appeal regarding the issue of entitlement to an initial compensable rating for migraine headaches.  See Board Hearing Transcript at 2.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal regarding the issue of entitlement to an initial compensable rating for migraine headaches is dismissed.



		
S. BUSH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


